Case 3:19-cv-00640-TJC-JRK Document 54 Filed 11/23/20 Page 1 of 1 PageID 524




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


   NANCY HARVEY, on behalf of
   Herself and all others similarly situated,

         Plaintiff,

   v.                                                 Case No. 3:19-cv-640-J-32JRK

   THE HAMMEL & KAPLAN COMPANY, LLC,

         Defendant.


   HONORABLE TIMOTHY J. CORRIGAN, United States District Judge
   Courtroom Deputy: Marielena Diaz
   Court Reporter: Shannon Bishop

   Counsel for plaintiff:                       Counsel for defendant:
   Brian Warwick                                Michael Ehren


                                   CLERK’S MINUTES

   PROCEEDINGS: Telephone Hearing re: Unopposed Motion for Final Approval of
                Class Action Settlement and Unopposed Motion for Attorneys'
                Fees scheduled (Docs. 44 and 49)


                Order to enter.




   DATE: November 23, 2020                      TIME: 2:34 p.m. – 2:54 p.m.
